Citation Nr: 1755014	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to June 24, 2013, and higher than 30 percent thereafter, for bilateral plantar fasciitis with pes planus.

2.  Entitlement to an initial rating higher than 10 percent for left lower leg tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active military service from July 2008 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral plantar fasciitis with pes planus with a rating of 10 percent; and service connection for left lower leg tendonitis with a rating of 10 percent, both effective March 2, 2010.

In a rating decision dated in July 2013, the RO increased the rating for the Veteran's service-connected bilateral plantar fasciitis with pes planus disability from 10 percent to 30 percent effective June 24, 2013.

In January 2017, the Board denied the appeal for a higher initial rating for bilateral plantar fasciitis/pes planus, and remanded the appeal for a higher initial rating for left lower leg tendonitis for additional development.

In February 2017, the Veteran appealed the Board's January 2017 denial of her claim for a higher initial rating for her service-connected bilateral plantar fasciitis/pes planus disability to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the parties at the Court filed a Joint Motion for Partial Remand (Joint Motion), which was granted by the Court in an Order that same month.  

The Board notes that the Veteran has also perfected an appeal for an earlier effective date for the 100 percent rating for service-connected PTSD.  The appeal of that issue is being handled separately as the Veteran requested a Board hearing specifically for that issue.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As stated above, in October 2017 the Court vacated the Board's January 2017 denial of an increased rating for the Veteran's service-connected bilateral foot disability, and granted the Joint Motion to remand the matter for further action.  The parties specifically stated: "On remand, the Board should evaluate both Appellant's pes planus and plantar fasciitis under DC 5284 and should specifically address whether the evidence warrants a referral for extraschedular consideration."  

The Board finds that the Veteran should be afforded a new VA foot examination in order to assess (in addition to other findings) the signs, symptoms, and findings attributable solely to plantar fasciitis, and those due to pes planus.

As for the Veteran's left lower leg tendonitis, on VA examination in July 2010 the diagnosis was posterior tibial tendon dysfunction, left lower leg.  The examiner noted that the Veteran had a history during service of left posterior tibial tendonitis with no muscle weakness.  In April 2011, the RO granted service connection for left lower leg tendonitis with a rating of 10 percent under Diagnostic Code 5024, which provides for evaluation of "tenosynovitis."   

In January 2017, the Board remanded the matter for a VA examination, and in February 2017 a VA "bones" examination was done, which included x-rays.  According to the examiner, there is "no joint involvement in the distal left tibia and fibula" (so range of motion findings were not reported); and no left distal tibia and fibula disorder - "no deformity, tenderness to palpation, nonunion or malunion in the distal left tibia and fibula."  X-rays taken pursuant to the examination were negative.  The examiner did, however, note the Veteran's subjective complaints of left lower leg pain "worse with running," and that the Veteran wore a leg brace, and observed that there was functional limitation on standing and walking.

As such, the Veteran should be afforded a VA muscles examination.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5310, which provides for rating "tendons of posterior tibial;" and Diagnostic Code 5311, which provides for rating posterior and lateral crural muscles, and muscles of the calf, including tibialis posterior.  In light of the February 2017 VA examination, the service-connected disability may be more akin to a muscle injury rather than a joint injury.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA muscle examination to ascertain the severity of her left lower leg tendonitis disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.  The examiner is specifically asked to 

a. identify the muscle group involved if any.

b. describe fully all associated signs and symptoms involving the left posterior tendon.

c. opine as to whether the level of impairment is slight, moderate, moderately severe, or severe.  

2.  Schedule the Veteran for a VA foot examination to ascertain the severity of her service-connected bilateral foot plantar fasciitis and pes planus.  The examiner is specifically requested to

a. if there are flare-ups, and if the examination cannot reasonably by conducted during a flare-up, estimate the functional loss during a flare.

b. specify the signs, symptoms, and findings attributable solely to plantar fasciitis, and those attributable solely to pes planus.

c. opine as to whether the level of impairment is moderate, moderately severe, or severe.  

If any of these assessments cannot be accomplished, it should be explained why.  

3.  Finally, readjudicate the claims based on all of the evidence of record, including whether a rating is warranted for the feet under Diagnostic Code 5284.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

